Exhibit 10.1

March 3, 2010

William D. Moss
Newpark Resources, Inc.
Vice President, Corporate Strategy and Development
2700 Research Forest Drive, Suite 100
The Woodlands, TX 77381

Re: Waiver of your right to terminate employment for “Good Reason”

Dear Bill:

This letter sets forth the terms of our agreement relating to the waiver of your
right to terminate your Employment Agreement for “Good Reason”, as described in
the Amendment to your Employment Agreement dated June 30, 2009 (“Second
Amendment”) and the Letter Agreement dated December 7, 2009. In consideration of
the mutual promises contained herein, you and Newpark agree as follows:

1. Effective March 1, 2010, you will waive your right to terminate your
Employment Agreement for “Good Reason” as a result of the Employment Events
described in the Second Amendment..

2. On December 31, 2010, Newpark will pay you the sum of One Hundred Thirty-Five
Thousand and No Cents ($135,000), in consideration for such waiver. This sum
will be paid to you irrespective of whether you remain employed with Newpark on
that date and irrespective of whether you have become disabled prior to that
date. In the event of your death prior to that date, Newpark will pay this sum
within thirty (30) days of your death.

3. However, if your employment is terminated prior to December 31, 2010 pursuant
to Section 2.2 of the Change in Control Agreement as a result of a Change in
Control (as defined therein) or a Potential Change in Control (as defined
therein), you will not be entitled to receive the payment referenced in
Section 2 of this letter above.

4. All other provisions of your Employment Agreement, and the amendments
thereto, except as required to effect the intent of this letter, will remain in
full force and effect.

Sincerely,

Newpark Resources, Inc.

By: /s/ Paul L. Howes                                          
Name: Paul L. Howes
Title: President and Chief Executive Officer


 

1



--------------------------------------------------------------------------------



 



Agreed to and Accepted this 3rd day of March, 2010

/s/ William D. Moss                                       
William D. Moss

-2-

 

2